significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep re company p c this letter constitutes notice that waivers of the percent excise_tax due under sec_4971 of the internal_revenue_code code have been granted with respect to the liquidity year ending june shortfall for the plan for the first and second quarters of the plan the waivers of the percent tax have been granted in accordance with sec_4971 of the code for any quarter for which a waiver has been granted the amount of the waiver is equal to percent of the amount of the excess of the liquidity_shortfall of the plan as determined under sec_412 of the code for the quarter over the aggregate amount of any contributions paid in the form of liquid_assets which served to reduce the liquidity_shortfall for the quarter and which were paid to the plan between the last day of the quarter and the due_date of the required_installment under sec_412 for such quarter the liquidity_shortfall for the plan arose as a result of the inability of the company to satisfy the liquidity requirement of sec_412 of the code for the quarters ending september ij and december the plan is a multiple_employer_plan with a plan_year ending june the company along with p c funds the plan no quarterly payments were required for the plan_year in for the plan_year ending june i quarterly payments to ending june the plan were required with the first payment due october mmm the plan’s enrolled_actuary calculated the quarterly payment amounts and relayed the information to the company the company made required quarterly payments to the plan in the amounts of we on october and january respectively upon further research of asset and distribution information the during the process of reminding the company of the required quarterly contribution due the plan’s enrolled_actuary determined that the liquidity_shortfall rules on april i might be applicable for this quarterly contribution depending on the value of assets as of march enrolled_actuary informed the company on april hi this payments had been required on october and january oversight on the part of the enrolled_actuary was due to a turnover in staff at the actuarial firm on april ie the enrolled_actuary informed the company of the amounts of the liquidity_shortfall payments required to be made to the plan sii and qm due on october ee and january mii respectively the company contributed the missed amounts on april mm the amounts actually contributed were see and dollar_figurej which included the interest penalty for late payment the company shortfall payments of also made the required regularly quarterly nd se uc liquidity_shortfall and liquidity that quarterly on april there was no other information available to the company that was sufficient for it to determine that there was a liquidity_shortfall based on the information above we conclude that the liquidity_shortfall experienced by the plan was due to reasonable_cause and not willful neglect and that reasonable steps were taken to remedy such liquidity_shortfall because the liquidity requirement of sec_412 of the code was satisfied for the and december the i plan for the quarters ending september percent excise_tax of sec_4971 does not apply with respect to the liquidity_shortfall that existed for the plan for the first and second quarters of the plan_year ending june i this ruling is made with the understanding that all the representations made pursuant to this request are accurate if such representations made pursuant to this request are not accurate the company may not rely upon this ruling letter this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in if you require further assistance in this matter please contact at sincerely yours t tlot james e holland jr manager employee_plans technical
